Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  “line length “in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered (Note: Applicant does not label line length in the drawing, it is unclear which part of the drawing is “line length”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 3, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1) in view of Lim (US20150130291A1)
With regard to claim 1, Fig. 3 of Lethellier teaches a coil component comprising a first coil pattern wound in a planar spiral shape,
wherein at least one turn ( turns including 302, 304, Fig. 3) constituting the first coil pattern is divided into a first plurality of lines ( 302, 304, Fig. 3), and
a space width along a first virtual line (L1, Fig. 3) and a space width along a second virtual line ( L2, Fig. 3) differ from each other ( space width in L1 and L2 are different, Fig. 3), where the first virtual line ( L1, Fig. 3) extends in a first direction( direction of L1, Fig. 3) with a first reference point ( e.g., C, Fig. 3)positioned in an inner diameter area of the first coil pattern as a first starting point.
Fig. 3 of Lethellier does not explicitly teach the first coil pattern is divided into a plurality of lines by a first spiral split. the second virtual line extends in a second direction substantially perpendicular to the first direction with the first reference point as a second starting point. wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x, where an outer size of the first coil pattern in the second direction is CW0y, where a size of the inner diameter area of the first coil pattern in the first direction is D0x, and where a size of the inner diameter area of the first coil pattern in the second direction is D0y.
However, [0053][0054] of lethellier teaches the first coil pattern is divided into a first plurality of lines by a first spiral split ( two split spiral charging coils, [0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 3 of Lethellier, to configure the first coil pattern to be divided into a first plurality of lines by a  first spiral split, as taught by [0053]-[0054] of Lethellier, in order to improve coupling co-efficient between the lines and avoid mismatch to degrade the system’s performance ([0053]-[0054] of Lethellier).
 In addition, Lim teaches  wherein a space width along a first virtual line (L1, Fig. 2A see examiner labeled Fig. 2A of Lin below) and a space width along a second virtual line ( L2, Fig. 2A) differ from each other ( space width between 1st line and 2nd line in L1 direction is different from space width between 1st line and 2nd line in L2 direction , where the first virtual line ( L1, Fig. 2A) extends in a first direction( direction of L1, Fig. 2A) with a first reference point ( e.g., C, Fig. 2A)positioned in an inner diameter area of the first coil pattern as a second starting point, and where the second virtual line( e.g., L2, Fig. 2A) extends in a second direction substantially perpendicular( e.g., L1 and L2 are perpendicular, Fig. 2A) to the first direction with the first reference point as a  second starting point ( e.g., C, Fig. 2A). wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x (  CW0x see Examiner labeled Fig. 8 of Lethellier), where an outer size of the first coil pattern in the second direction is CW0y ( CW0y, Fig. 8), where a size of the inner diameter area of the first coil pattern in the first direction is D0x ( D0x, Fig. 8), and where a size of the inner diameter area of the first coil pattern in the second direction is D0y (D0y, Fig. 8)( see Fig. 8 below D0x= CW0x-2*Diffx, Diffx is at least about 4cm because Diffx is at least 2* Ux ( Ux is the unit distance in x axis, which is 2cm based on the label in original Fig. 8). Therefore,  D0x=CW0x-8cm.  D0y=CW0y-2*Diffy, Diffy is around 3cm because Diffy is at most 1.5*Uy (Uy is the unit distance in y axis, which is 2cm). Therefore, D0y=CW0y-6cm. According to above, CW0x/CW0y > (CW0x-8cm)/(CW0y-6cm), therefore CW0x/CW0y > D0x/D0y).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethelier, to configure the second virtual line to extend in a second direction substantially perpendicular to the first direction with the first reference point as a starting point, as taught by Lim, in order to implement the structure that can achieve high power transfer efficiency when there is offset between the center of the transmitter coil and receiver coil [0007] of Lim. In addition, the shape of the coil is arranged to make CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x, where an outer size of the first coil pattern in the second direction is CW0y, where a size of the inner diameter area of the first coil pattern in the first direction is D0x, and where a size of the inner diameter area of the first coil pattern in the second direction is D0y, as taught by Fig. 8 of Lim, so that power transmission efficiency may be uniform in the entirety of the power transmitting coil to enable the power receiving apparatus A to receive uniform power, irrespective of the position of the power receiving apparatus A, resulting in a high degree of position freedom[0069] of Lim.


    PNG
    media_image1.png
    364
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    609
    851
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    499
    720
    media_image3.png
    Greyscale

With regard to claim 3, the combination of Lethelier and Lim teaches all the limitations of claim 1,  Lim further teaches, wherein a space width along the first virtual line  ( e.g., L1, Fig. 2A) , and  a third virtual line ( e.g., L3, Fig. 2A) are larger than a space width along the second virtual line  ( L2, Fig. 2A) and a fourth virtual line ( e.g. L4, Fig. 2A) ( see space width (between the 1st line and 2nd line) in L1 and L3 direction is larger than in the direction of L2 and L4, Fig. 2A), where the third virtual line ( L3, Fig. 2A) extends in a direction 180° opposite to the first direction ( e.g., L1, Fig. 2A) with the first reference point ( C, Fig. 2A)as a third starting point, and where the fourth virtual line ( e.g., L4, Fig. 2A) extends in a direction 180° opposite to the second direction ( e.g., L2, Fig. 2A) with the first reference point  ( e.g., C, Fig. 2A) as a fourth starting point.
With regard to claim 15, Lethellier teaches a coil component comprising a planar coil pattern (See Examiner labeled Fig. 3 of Lethellier below) having a first plurality of turns ( first turn (includesT1-1, T1-2, Fig. 3),  second turn ( includes T2-1, T2-2, Fig. 3) including a first turn ( first turn (includesT1-1, T1-2),  Fig. 3), wherein the first turn is divided into a plurality of lines including first ( T1_1, Fig. 3) and second lines (T1-2, Fig. 3), and
wherein a first space between the first and second lines ( space between T1_1 and T1-2 in S1, Fig. 3) in a first section ( S1, Fig. 3) of the first turn is larger than a second space between the first and second lines( space between T1_1 and T1-2 in S2, Fig. 3)  in a second section (S2, Fig. 3) of the first turn ( see Fig. 3, space between T1_1 and T1_2 in S1 is larger than space between T1_1 and T1_2 in S2) and the first section extends in a first direction ( the direction of S1, Fig. 3)
Fig. 3 of Lethellier does not explicitly teaches the second virtual line extends in a second direction substantially perpendicular to the first direction with the first reference point as a starting point. wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x, where an outer size of the first coil pattern in the second direction is CW0y, where a size of the inner diameter area of the first coil pattern in the first direction is D0x, and where a size of the inner diameter area of the first coil pattern in the second direction is D0y.
Lim teaches  wherein a space width along a first virtual line (L1, Fig. 2A see examiner labeled Fig. 2A of Lin below) and a space width along a second virtual line ( L2, Fig. 2A) differ from each other ( space width between 1st line and 2nd line in L1 direction is different from space width between 1st line and 2nd line in L2 direction , where the first virtual line ( L1, Fig. 2A) extends in a first direction( direction of L1, Fig. 2A) with a first reference point ( e.g., C, Fig. 2A)positioned in an inner diameter area of the first coil pattern as a first starting point, and where the second virtual line( e.g., L2, Fig. 2A) extends in a second direction substantially perpendicular( e.g., L1 and L2 are perpendicular, Fig. 2A) to the first direction with the first reference point as a second starting point ( e.g., C, Fig. 2A). wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x (  CW0x see Examiner labeled Fig. 8 of Lethellier), where an outer size of the first coil pattern in the second direction is CW0y ( CW0y, Fig. 8), where a size of the inner diameter area of the first coil pattern in the first direction is D0x ( D0x, Fig. 8), and where a size of the inner diameter area of the first coil pattern in the second direction is D0y (D0y, Fig. 8)( see Fig. 8 below D0x= CW0x-2*Diffx, Diffx is at least about 4cm because Diffx is at least 2* Ux ( Ux is the unit distance in x axis, which is 2cm based on the label in original Fig. 8). Therefore,  D0x=CW0x-8cm.  D0y=CW0y-2*Diffy, Diffy is around 3cm because Diffy is at most 1.5*Uy (Uy is the unit distance in y axis, which is 2cm). Therefore, D0y=CW0y-6cm. According to above, CW0x/CW0y > (CW0x-8cm)/(CW0y-6cm), therefore CW0x/CW0y > D0x/D0y).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethelier, to configure the second virtual line to extend in a second direction substantially perpendicular to the first direction with the first reference point as a second starting point, as taught by Lim, in order to implement the structure that can achieve high power transfer efficiency when there is offset between the center of the transmitter coil and receiver coil [0007] of Lim. In addition, the shape of the coil is arranged to make CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x, where an outer size of the first coil pattern in the second direction is CW0y, where a size of the inner diameter area of the first coil pattern in the first direction is D0x, and where a size of the inner diameter area of the first coil pattern in the second direction is D0y, as taught by Fig. 8 of Lim, so that power transmission efficiency may be uniform in the entirety of the power transmitting coil to enable the power receiving apparatus A to receive uniform power, irrespective of the position of the power receiving apparatus A, resulting in a high degree of position freedom[0069]
With regard to claim 17, the combination of Lethelier and Lim teaches all the limitations of claim 15, Lim further teaches wherein a third space between the first and second lines ( 1st and 2nd line, Fig. 2A) in a third section ( S3, Fig. 2A) of the first turn is larger than the second space ( S2, Fig. 2A) ( space between 1st line and 2nd line in S3 are larger than space between 1st line and 2nd line in S2), and wherein the third section ( S3, Fig. 2A) extends in the first direction (S1, Fig. 2A) 

4. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1)and  Lim(US20150130291A1) in  further view of Akiho(US20040256468A1)
 With regard to claim 4, the combination of Lethelier and Lim teaches all the limitations of claim 1,
Lethelier does not teach wherein a space width along the first virtual line is larger than a space width along the second virtual line and a third virtual line where the third virtual line extends in a direction 180° opposite to the first direction with the first reference point as a third starting point.
 Akiho teaches  wherein a space width along the first virtual line ( e.g., L1, Fig. 6) is larger than a space width along the second virtual line ( e.g., L2, Fig. 6) and a third virtual line ( e.g., L3, Fig. 6) see the space between line in +z is larger than the space between lines in -Z, Fig. 6 , where the third virtual line extends in a direction 180° opposite to the first direction with the first reference point ( C, Fig. 6)as a  third starting point ( L3 extends in a direction 180 degree opposite to L1, Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1, to configure a space width along the first virtual line to be larger than a space width along the second virtual line and a third virtual line where the third virtual line extends in a direction 180° opposite to the first direction with the first reference point as a third starting point, as taught by Akiho, so that range of operation between transmitter and receiver can be widened when there is a shift between the transmitter and receiver coil [0069] of Akiho.


    PNG
    media_image4.png
    535
    608
    media_image4.png
    Greyscale

	

5. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1) and Lim (US20150130291A1) in further view of Otaki (JPH07272934A) and Maxim (“definition of printed circuit board,” 2014)
With regard to claim 5, the combination of Lettellier and Lim teaches all the limitations of claim 3, but not a second coil pattern wound in a second planar spiral shape; and
a first insulating substrate having first and second surfaces opposite to each other,
wherein the first coil pattern is formed on the first surface of the first insulating substrate,
wherein the second coil pattern is formed on the second surface of the first insulating substrate,
wherein an innermost turn of the first coil pattern is divided by a first spiral slit into a first plurality of lines including first and second lines, wherein an innermost turn of the second coil pattern is divided by the second spiral slit into the second plurality of lines including third and fourth lines, wherein the first line is positioned on an inner peripheral side with respect to the second line,
wherein the third line is positioned on an inner peripheral side with respect to the fourth line,
wherein inner peripheral ends of the first and fourth lines are connected to each other through a first through hole conductor penetrating the first insulating substrate, and
wherein inner peripheral ends of the second and third lines are connected to each other through a second through hole conductor penetrating the first insulating substrate.
	However, Otaki teaches a second coil pattern (e.g., 2, 3, Fig. 3(A) wound in a planar spiral shape (see Fig. 3A); and a first substrate having first (1A, Fig. 3A) and second surfaces (e.g., 1B, Fig. 3A) opposite to each other, wherein the first coil pattern (e.g., 2, 3, Fig. 3A) is formed on the first surface (e.g., 1A, Fig. 3A) of the first substrate,
wherein the second coil pattern (e.g., 7, 13, Fig. 3A) is formed on the second surface (e.g., 1B, Fig. 3B) of the first substrate, wherein an innermost turn of the first coil pattern is divided by the first spiral slit  (Lettellier teaches about spiral slit  to divide a  turn into two lines as discussed above) into the first plurality of lines including first and second lines (3, 2, in the innermost, Fig. 3A),wherein an innermost turn of the second coil pattern is divided by a  second spiral slit  (Lettellier teaches about spiral slit  to divide a  turn into two lines as discussed above) into a second plurality of lines including third and fourth lines ( 7, 13 in the innermost, Fig. 3B), wherein the first line ( 3, Fig. 3A) is positioned on an inner peripheral side with respect to the second line ( e.g., 2, Fig. 3A), wherein the third line ( e.g., 7, Fig. 3A)is positioned on an inner peripheral side with respect to the fourth line ( e.g., 13, Fig. 3A), wherein inner peripheral ends  ( e.g., inner ends of 3 and 13,  Fig. 3A, Fig. 3B) of the first and fourth lines ( 3, 13 are connected at 11, Fig. 3A, Fig. 3B)are connected to each other through a first through hole conductor penetrating the first substrate ( 11, Fig. 3A, Fig. 3B[0014]), and wherein inner peripheral ends ( e.g., inner ends of 2 and 7, Fig. 3A, Fig. 3B) of the second and third lines ( e.g., 2 ,7, Fig. 3A, Fig. 3B)are connected to each other through a second through hole conductor penetrating the first insulating substrate ( 4, Fig. 3A, Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3, to include a second coil pattern wound in a planar spiral shape; and a first insulating substrate having first and second surfaces opposite to each other, wherein the first coil pattern is formed on the first surface of the first insulating substrate, wherein the second coil pattern is formed on the second surface of the first insulating substrate, wherein an innermost turn of the first coil pattern is divided by the first spiral slit into the first plurality of lines including first and second lines, wherein an innermost turn of the second coil pattern is divided by a second spiral slit into a second plurality of lines including third and fourth lines, wherein the first line is positioned on an inner peripheral side with respect to the second line,
wherein the third line is positioned on an inner peripheral side with respect to the fourth line,
wherein inner peripheral ends of the first and fourth lines are connected to each other through a first through hole conductor penetrating the first insulating substrate, and wherein inner peripheral ends of the second and third lines are connected to each other through a second through hole conductor penetrating the first insulating substrate, as taught by Otaki,  in order to use this configuration to operate as a common mode filer to reduce the noise , reduce the component and reduce the cost [0004] and [0006].
	In addition, Maxim teaches about insulating layer as substrate between the conducting layer ( see page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lettellier, Lim and Otaki, to utilize an insulating layer between conducting layer such as coils, as taught by Maxim, because it is well known in the art that to use insulation layer in PCB to avoid overheating to destroy the system ( Otaki teaches substrate are part of PCB).

6. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1) and Lim (US20150130291A1) in further view of  Harburg (US20130328165A1)
With regard to claim 12, the combination of Lethelier and Lim teaches all the limitations of claim 1, and Lethellier teaches wherein the first coil pattern has an innermost turn ( T1_1, T1_2, Fig. 3) positioned on an innermost peripheral side ( see T1_1, T1_2 are at the innermost of peripheral, Fig. 3), an outermost turn positioned on an outermost peripheral side ( see T2_1, T2_2 are at the outermost of peripheral, Fig. 3), and an intermediate turn whose turn number counting from the innermost or outermost turn is at a center of a total number of turns ( T3_1, T3_2 are at the middle of the innermost or outermost Fig. 3) wherein each of the innermost turn, outermost turn, and intermediate turn is divided by the first spiral slit into the first plurality of lines (see Fig 3, divided by at least two lines for each turn).
	Lethelier does not teach wherein a line width of each of the first plurality of lines constituting each of the inner and outermost turns is smaller than a line width of each of the first plurality of lines constituting the intermediate turn.
	However, Harburg teaches a line width of each of the first plurality of lines constituting each of the inner and outermost turns ( Wo, Fig. 2, Fig. 2) is smaller than a line width of each of the first plurality of lines constituting the intermediate turn( e.g., Wi, Fig. 2)( Wo<Wi, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure a line width of each of the first plurality of lines constituting each of the inner and outermost turns to be smaller than a line width of each of the  first plurality of lines constituting the intermediate turn., as taught by Harburg, because the magnetic force dropped across the middle turn, increase the middle turn width can balance magnetic fields and reduce loss ( [0036] and [0037] of Harburg).

7. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1), Lim (US20150130291A1) and  Harburg (US20130328165A1) in further view of  ISAMU (JPH0737728A)
With regard to claim 13, the combination of Lethelier, Lim and Harburg teaches all the limitations of claim 12, but not wherein the line width of each of the first plurality of lines constituting the innermost turn is smaller than the line width of each of the first plurality of lines constituting the outermost turn.
	Isamu teaches the line width of each of the first plurality of lines constituting the innermost turn is smaller than the line width of each of the first plurality of lines constituting the outermost turn (Fig. 4, Wn> W1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure the line width of each of the first  plurality of lines constituting the innermost turn to be smaller than the line width of each of the first  plurality of lines constituting the outermost turn, as taught by ISAMU.  The outer coil resistance becomes larger than the inner coil resistance, and thus the copper loss on the outer side increases. The method to make the width of the outermost turn larger than the width of the innermost turn balances the resistance of each turn, makes the heat generation more uniform and reduces the copper loss ([0005] [0006] of Isamu ).

8. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1)  and Lim (US20150130291A1) in further view of  Han (US 2020/0412175 A1)
With regard to claim 14, the combination of Lethellier and Lim teaches all the limitations of claim 1, but not a sixth coil pattern wound in a sixth planar spiral shape; and a magnetic sheet, wherein the first and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view, wherein the first and sixth coil patterns are connected in parallel, wherein the first coil pattern is disposed closer to the magnetic sheet than the sixth coil pattern, and wherein a line length of the sixth coil pattern is larger than that of the first coil pattern.
Han teaches a sixth coil pattern wound in a  sixth planar spiral shape ( e.g., 111, Fig. 4); and a magnetic sheet ( e.g., 120, Fig. 4 [0063] 120 made of magnetic material) , wherein the first ( e.g., 112, Fig. and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view ( see, Fig. 3, Fig. 4, Fig. 5, 111 and 112 are overlapped on 120) , wherein the first and sixth coil patterns are connected in parallel[0042]111 and 112 connected in parallel), wherein the first coil pattern ( e.g., 112, Fig. 4) is disposed closer to the magnetic sheet( e.g., 120, Fig. 4) than the sixth coil pattern ( e.g., 111, Fig. 4) ( 112 is closer to 120 than 111, Fig. 4, Fig. 5) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a sixth coil pattern wound in a sixth planar spiral shape; and a magnetic sheet, wherein the first and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view, wherein the first and sixth coil patterns are connected in parallel, wherein the first coil pattern is disposed closer to the magnetic sheet than the sixth coil pattern, as taught by Han,  in order to provide two transmitter coils for different charger devices and improve the power transfer efficiency[0007] [0060]-[0061]of Han.
In addition, it would have been an obvious matter of design choice to change a line length of the sixth coil pattern to be larger than that of the first coil pattern in order to satisfy user’s design requirement as disclosed in Han ([0047],the mapped sixth coil 111’s length can be elongated  to satisfy the inductance required during wireless charging of the device).In addition, the court has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, as Han discussed, the length of sixth coil can be increased to satisfy the design requirements, it is obvious the change a line length of the sixth coil pattern to be larger than that of the first coil pattern to satisfy the design requirements.

9. Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1) and Lim (US20150130291A1)  in further view of Cho (US20120223411A1)
With regard to claim 18, the combination of Lethellier and Lim teaches all the limitations of claim 15, and Lethellier further teaches wherein the plurality of turns further include a second turn ( T2_1, T2_2, Fig. 3),
wherein the second turn is divided into a second plurality of lines including third( T2_1, Fig. 3) and fourth lines ( T2_2, Fig. 3), and
	Lethellier does not teach wherein the third and fourth lines are greater in line width than the first and second lines.
	However, Cho teaches the third and fourth lines (e.g., 738, 740, Fig. 7) are greater in line width than the first and second lines (e.g., 732, 734, Fig. 7) ( see 738, 740 are wider than 732, 734, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to configure the third and fourth lines to be greater in line width than the first and second lines, as taught by Cho, to provide additional Q-factor optimization by progressively increasing the widths of outer wires, while the outermost wire has the largest width( [0052] of Cho)
With regard to claim 19, the combination of Lethellier, Lim and Cho teaches all the limitations of claim 18, and Lethellier further teaches wherein the first turn is an innermost turn of the plurality of turns ( T1_1, T1_2 is the innermost turn, Fig. 3), and wherein the second turn is an outermost turn of the plurality of turns ( T2_1, T2_2 is the outermost turn, Fig. 3).

  Allowable Subject Matter 
10. Claims 6-10, 11 are allowed 
The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 6, the prior art of record fails to teach or suggest wherein a space width along a fifth virtual line is larger than a space width along a sixth virtual line, where the fifth virtual line extends in the first direction with a second reference point positioned in an inner diameter area of the third coil pattern as a starting point, and where the sixth virtual line extends in the third direction with the second reference point as a starting point in combination with other limitations of claim.
	Regard to claims 7-10 they depend on claim 6.
With regard to claim 11,  the prior art of record fails to teach or suggest wherein a space width along a fifth virtual line is larger than a space width along a fourth virtual line, where the fourth virtual line extends in the first direction with a second reference point positioned in an inner diameter area of the second coil pattern as a starting point, and where the fifth virtual line extends in a direction 180° opposite to the first direction with the second reference point as a starting point in combination with other limitations of the claim.
Response to Argument
11.With regard to drawing objections, the applicant’s argument regarding to “spiral slit is persuasive, therefore, the drawing objection regarding to the “spiral split” is withdrawn.
Regarding the limitation “line length,” Applicant argues that Fig. 24 and para [0120][0121] shows the line length and the line length is a length of each coil pattern.
The examiner disagrees.  There is no label in Fig. 24 listed as line length. And Para [0120] based on specification submitted on 2/26/2020 reproduced below does not mention line width. 
Para [0120]
As illustrated in FIG. 24, in the coil component 1 b according to the second modification, of the coil patterns 100A, 200A, 100B, 200B, 100C, and 200C constituting the center coil C0, the coil patterns 100A and 200A are each assumed to have an inner diameter ϕ0Ai and an outer diameter ϕ0Ao, the coil patterns 100B and 200B are each assumed to have an inner diameter ϕ0Bi and an outer diameter ϕ0Bo, and the coil patterns 100C and 200C are each assumed to have an inner diameter ϕ0Ci and an outer diameter ϕ0Co. In this case, both ϕ0Ai<ϕ0Bi<ϕ0Ci and ϕ0Ao<ϕ0Bo<ϕ0Co are satisfied. Here, assuming that the distances from the magnetic sheet 2 to the insulating substrates 10, 20, and 30 are H1, H2, and H3, respectively, H1<H2<H3 is satisfied. That is, the inner and outer diameters ϕ0Ai and ϕ0Ao of each of the coil patterns 100A and 200A positioned closest to the magnetic sheet 2 are smallest, and the inner and outer diameters ϕ0Ci and ϕ0Co of each of the coil patterns 100C and 200C positioned farthest from the magnetic sheet 2 are largest.
Paragraph [0121] mentions line length as below:
Since the coil patterns 1OOA, 200A, 100B, 200B, 100C, and 200C are the same in the number of turns, the line length of each of the coil patterns 100B and 200B formed on the insulating substrate 20 is longer than that of each of the coil patterns 1O0A and 200A formed on the insulating substrate 10, and the line length
of each of the coil patterns 100C and 200C formed on the insulating substrate 30 is longer than that of each of the coil patterns 100B and 200B formed on the insulating substrate 20. 
Fig. 24 of Applicant Specification reproduced below.

    PNG
    media_image5.png
    867
    1248
    media_image5.png
    Greyscale


Although para [0121] mentions “the line length of each of the coil patterns 100B and 200B formed on the insulating substrate 20 is longer than that of each of the coil
patterns 100A and 200A formed on the insulating substrate 10,” it is unclear what is line length in Fig. 24 because label of line length is not provided.  It seems that Fig. 24 only labels inner diameters and outer diameters as described in [0120].  A person of ordinary skill of art would not observe “the line length of each of the coil patterns 100B and 200B formed on the insulating substrate 20 is longer than that of each of the coil patterns 100A and 200A formed on the insulating substrate 10” in Fig. 24 because line length was not labeled. 
Since the Applicant’s argument is not persuasive, the objection of drawing regarding “line length” is maintained.
With regard to claim 1 and Claim 15, Applicant argues Lethelier does not teach 
wherein a space width along a first virtual line and a space width along a second virtual line differ from each other, where the first virtual line extends in a first direction with a first reference point positioned in an inner diameter area of the first coil pattern as a first starting point, and where the second virtual line extends in a second direction substantially perpendicular to the first direction with the first reference point as a second starting point, wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x, where an outer size of the first coil pattern in the second direction is CW0y, where a size of the inner diameter area of the first coil pattern in the first direction is D0x, and where a size of the inner diameter area of the first coil pattern in the second direction is D0y.
However, Examiner reminds Applicant that the prior art Lim teaches the limitation above. Lim teaches  wherein a space width along a first virtual line (L1, Fig. 2A see examiner labeled Fig. 2A of Lin below) and a space width along a second virtual line ( L2, Fig. 2A) differ from each other ( space width between 1st line and 2nd line in L1 direction is different from space width between 1st line and 2nd line in L2 direction , where the first virtual line ( L1, Fig. 2A) extends in a first direction( direction of L1, Fig. 2A) with a first reference point ( e.g., C, Fig. 2A)positioned in an inner diameter area of the first coil pattern as a first starting point, and where the second virtual line( e.g., L2, Fig. 2A) extends in a second direction substantially perpendicular( e.g., L1 and L2 are perpendicular, Fig. 2A) to the first direction with the first reference point as a second starting point ( e.g., C, Fig. 2A). wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x (  CW0x see Examiner labeled Fig. 8 of Lethellier), where an outer size of the first coil pattern in the second direction is CW0y ( CW0y, Fig. 8), where a size of the inner diameter area of the first coil pattern in the first direction is D0x ( D0x, Fig. 8), and where a size of the inner diameter area of the first coil pattern in the second direction is D0y (D0y, Fig. 8)( see Fig. 8 below D0x= CW0x-2*Diffx, Diffx is at least about 4cm because Diffx is at least 2* Ux ( Ux is the unit distance in x axis, which is 2cm based on the label in original Fig. 8). Therefore, D0x=CW0x-8cm.  D0y=CW0y-2*Diffy, Diffy is around 3cm because Diffy is at most 1.5*Uy (Uy is the unit distance in y axis, which is 2cm). Therefore, D0y=CW0y-6cm. According to above, CW0x/CW0y > (CW0x-8cm)/(CW0y-6cm), therefore CW0x/CW0y > D0x/D0y).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethelier, to configure the second virtual line to extend in a second direction substantially perpendicular to the first direction with the first reference point as a second starting point, as taught by Lim, in order to implement the structure that can achieve high power transfer efficiency when there is offset between the center of the transmitter coil and receiver coil [0007] of Lim. In addition, the shape of the coil is arranged to make CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the first coil pattern in the first direction is CW0x, where an outer size of the first coil pattern in the second direction is CW0y, where a size of the inner diameter area of the first coil pattern in the first direction is D0x, and where a size of the inner diameter area of the first coil pattern in the second direction is D0y, as taught by Fig. 8 of Lim, so that power transmission efficiency may be uniform in the entirety of the power transmitting coil to enable the power receiving apparatus A to receive uniform power, irrespective of the position of the power receiving apparatus A, resulting in a high degree of position freedom[0069]
Since the applicant’s arguments regarding claim 1 and Claim 15 are not persuasive, the rejections of claim 1 and claim 15 and the claims depending on claim 1 and Claim 15 are maintained.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barry (US 20150028982 A1) where X and Z represent a number of metal layers having a specific number selected to provide a particular performance; and a second coil of the transformer is disposed between the two sections of the first coil and including a parallel stacked spiral of Y metals with gradually decreasing width and increasing spacing from outermost turn to an innermost turn.
Pei (US20210012959A1) teaches about the width of at least one of the plurality of turns of the first planar coil winding 11 or the second planar coil winding 12 may be different from the width of the other turns, for example, from the innermost turn of the multi-turn coil to the outermost For the coil, the width of the coil can be gradually increased, or the width of the coil can be increased first and then decreased.
Ishida (US 20140285307 A1) teaches about a coil with varied distance between turns
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836